DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2020 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-10,12-20  rejected under 35 U.S.C. 103 as being unpatentable over US 20080192637 A1; MATOBA; Kazumine (hereinafter Matoba) in view of US 20170228253 A1; Layman; Andrew et al. (hereinafter Layman)
Regarding claim 1, Matoba teaches A method comprising: defining a first event flow structure including a start state, stop state, at least one intermediate state … and intermediate state transition criteria for each intermediate state; (Matoba [FIG14] shows a flow structure with flow events that has rules via the FW units (Criteria) that are influencing the start, stop and state transition )					identifying, in a received query, a reference to the first event flow structure; ( Matoba [0100] If the frame obtained by the control flow detection part 501 is not a frame of a control flow (No in step S401) or after the related flow is held by the related flow holding part 502, as in the first embodiment, the flow state monitoring part 105 searches the flow management table 106 for an entry associated with the obtained frame (step S103) ; [0101] As a result of the search, if the entry is not registered (No in step S103), as in the first embodiment, a new entry is added to the flow management table 106 (step S104). Then, the flow state is renewed to the "in-connection" state, and the frame holding part 107 holds the frame as captured information (step S105). [0102] As a result of the search for the entry by the flow state monitoring part 105, if the entry is already registered (Yes in step S103), the flow state monitoring part 105 refers to the content of the frame, and determines whether or not the flow state has changed (step S106). If the flow state has not changed (No in step S106), the frame is held by the frame holding part 107 (step S105). If the flow state has changed (Yes in step S106), the flow state monitoring part 105 renews the flow state stored in the flow management table 106 (step S107). )											tracking flows satisfying the first event flow structure; (Matoba [FIG. 14] part 105 has a flow state monitoring (tracking) part , the flow management table 106 acts like wherein the tracking is performed in accordance with the starting criteria,  the stopping criteria, and the intermediate state transition criteria of the first event flow structure (Matoba [FIG. 14] part 105 has a flow state monitoring (tracking) part, the dependency arrows on fig.14 from the rules (that influenced the start, end, and transition) are connected to the flow state monitoring component 105 )				and wherein … the flow information identifies event data objects matching the first event flow structure and identifies a flow state machine state for each matching event data object;  (Matoba [FIG. 14] the flow comparison part - 108 has the ability to determine matching events; the flow comparison part 108 compares two captured information items for each flow, and determines whether or not there is a difference between the groups of frames held for the same flow. As a result of the determination, if there is a difference between the groups of frames, the captured information concerning the overall flow is output to the outside via the result output part. As a result of the comparison of captured information, if there is no difference (matching event data) between the groups of frames, the flow comparison part 108 abandons the captured information)											but Matoba lacks explicitly and orderly teaching defining a first event flow structure that defines parameters for flow state machines that transition from state to state based on defined events associated with actor actions wherein the first event flow structure defines a series of expected flow state machine states, including a start state, stop state, at least one intermediate state,  wherein each state is associated with an action of an actor, wherein the first event flow structure defines flow state machine defining a first event flow structure that defines parameters for flow state machines that transition from state to state based on defined events associated with actor actions (Layman[0013] authoring tool that can be used for specifying different elements and components of a complex state machine, including state definitions, state transition triggers, state transition conditions and state transition actions. Once defined, the state machine is automatically generated and implemented based on the declarative input provided by a non-technical user. The JSON file defines behaviors used in a session, including states of an entity during a life cycle that specify events to handle, state transition triggers, the transition rules to be used, and responsive actions that specify the actions rules to be used, along with other parameters and variables to be used in a workflow.A non-technical user can specify state definitions, state transition triggers, state transition conditions and state transition actions to change query parameters [0142] FIG. 3 is one implementation of a state wherein events are values within each actor's timeseries of actions	(Layman [0031] Event: An event is any identifiable unit of data that conveys information about an occurrence. In one implementation, an event can also provide information concerning an entity. An event can have three aspects: a timestamp indicating when the event occurred; a set of dimensions indicating various attributes 							wherein the first event flow structure defines a series of expected flow state machine states, including a start state, stop state  (Layman[0013] authoring tool that can be used for specifying different elements and components of a complex state machine, including state definitions, state transition triggers, state transition conditions and state transition actions. Once defined, the state machine is automatically generated and implemented based on the declarative input provided by a non-technical user. The JSON file defines behaviors used in a session, including states of an entity during a life cycle that specify events to handle, state transition triggers, the transition rules to be used, and responsive actions that specify the actions rules to be used, along with other parameters and variables to be used in a workflow.A non-technical user can specify state definitions, state transition triggers, state transition conditions and state transition actions to change query parameters [0142] FIG. 3 is one implementation of a state machine 300 implementing an automated multi-step progression of interaction with an entity. The diagram in FIG. 3 uses circles to represent states of an entity and arrows to represent transition triggers that cause transition from one state to another. Specifically, state machine 300 represents life cycle management of an electronic device, such as a thermostat sensor. In one implementation, the electronic device is periodically pinged to receive state information about the device such as the device's battery levels and network connectivity levels. The states depicted in state machine 300 include: a started state 302, 48 hours still bad 306, no events in long time state 310, create or update a case state 314, waiting for response state 318 and success state 328. Further, state machine 300 includes two types of transition triggers: event triggers at least one intermediate state, wherein each state is associated with an action of an actor, wherein the first event flow structure defines flow state machine instructions including: starting criteria, stopping criteria and intermediate state transition criteria for each intermediate state; (Layman[0013] To address these technical challenges, the technology disclosed offers a declarative framework that implements a state machine for multi-step progression of interaction with an entity. The declarative framework is usable over and over for a broad range of applications because it provides a simple rule-based authoring tool that can be used for specifying different elements and components of a complex state machine, including state definitions, state transition triggers, state transition conditions and state transition actions. Once defined, the state machine is automatically generated and implemented based on the declarative input provided by a non-technical user. The JSON file defines behaviors used in a session, including states of an entity during a life cycle that specify events to handle, state transition triggers, the transition rules to be used, and responsive actions that specify the actions rules to be used, along with other and, wherein the first event flow structure defines data storage instructions for flow information that is to be stored for each flow state machine of the first event flow structure (Layman [0013] authoring tool that can be used for specifying different elements and components of a complex state machine, including state definitions, state transition triggers, state transition conditions and state transition actions. Once defined, the state machine is automatically generated and implemented based on the declarative input provided by a non-technical user. The JSON file defines behaviors used in a session, including states of an entity during a life cycle that specify events to handle, state transition triggers, the transition rules to be used, and responsive actions that specify the actions rules to be used, along with other parameters and variables to be used in a workflow.A non-technical user can specify state definitions, state transition triggers, state transition conditions and state transition actions to change query parameters [0031] log-out--this event terminates the session with the server. In some implementations, deep packet inspection logic tracks raw event data to identify events, and stores them in an event repository. This application, in some implementations, interchangeably refers to "events" as "data", and vice-versa) [0107]  events are stored in batch container(s) 108 to act as a backup for raw events on which batch processing jobs can run at any given time  [0108] Batch container(s) 108 ingest event tuples from respective input pipelines that collect data for a plurality of NRT data streams [0121] rich contextual data store 110 is used to take a snapshot of tasks in the IoT platform 100 and store state information about the pipelines, spouts, bolts and other elements of the IoT platform 100.[0122] Output pipeline 218 collects and queues processed events for delivery to a persistent store)							satisfying the first event flow structure within an event database that stores event data objects (Layman [0013] authoring tool that can be used for specifying comprising: initializing a flow state machine for each actor having an event data object matching the starting criteria of the first event flow structure, and (Layman [0010] form of the state machine, while covering most conditions associated generating flow information for each flow state machine based on the data storage instructions for the first event flow structure (Layman [0013] authoring tool and calculating a query result based on the identified flow state machine states for the matching event data objects included in the flow information generated for each flow state machine. ( Layman [0129] In one implementation, a 
Regarding Claim 2, the combination of Matoba and Layman teach The method of Claim 1, wherein each event data object stored in the event database has a time attribute ( Matoba [FIG.4] Receiving time (time attribute) )					an actor attribute (Layman [0103] events include device logs, clicks on links, impressions of recommendations, numbers of logins on a particular client, server logs, user's identities (sometimes referred to as user handles or user IDs and other times the users' actual names), content posted by a user to a respective feed on a social network service, social graph data, metadata including whether comments are posted in reply to a prior posting, events, news articles, and so forth. [0121] UserName [0210] In a typical implementation, the query generator 1014 considers the identity of the user requesting a particular function (along with the user's associated tenant), and then builds and executes queries to the database)									and an action attribute wherein the flow information for a flow state machine includes an identifier of the flow state machine and a state machine state of the flow state machine at termination. ( Matoba [0083] an identifier of a flow corresponding to the abandoned captured information and the flow conditions stored in the filtering part 301 may be output to the outside via the result output part 109 so that wherein the state of the flow at termination is one of one of the start state, the stop state and the at least one intermediate state, wherein each intermediate state is after the start state and before the stop state, and wherein for at least one matching event data object, identifying a flow state machine state comprises: identifying an intermediate state transition criteria that matches an action attribute of the event data object, and assigning the flow state machine state of the matching intermediate state transition criteria to the event data object. (Layman[0013] authoring tool that can be used for specifying different elements and components of a complex state machine, including state definitions, state transition triggers, state transition conditions and state transition actions. Once defined, the state machine is automatically generated and implemented based on the declarative input provided by a non-technical user. The JSON file defines behaviors used in a session, including states of an entity during a life cycle that specify events to handle, state 
Regarding Claim 4, the combination of Matoba and Layman teach The method of Claim 2, wherein for each flow state machine, the flow information includes information indicating a result of at least one flow metric defined for the first event flow structure. (Matoba [0106] The frame holding part 107 notified of the end of the flows outputs captured information concerning each of all the related flows that have ended to the flow comparison part 108. When the captured information is output to the flow comparison part 108, the flow comparison part 108 compares two captured information items for each flow, and determines whether or not there is a difference between the groups of frames held for the same flow (step S111). As a result of the determination, if there is a difference between the groups of frames (Yes in step S111), the captured information concerning the overall flow is output to the outside via the result output part 109 (step S112). As a result of the comparison (checking metrics) of captured information, if there is no difference between the groups of frames (No in step S111), the flow comparison part 108 abandons the captured information (step S113). )
Regarding Claim 5, the combination of Matoba and Layman teach The method of Claim 2, wherein the stopping criteria identifies a stopping state of the flow state machine. ( Matoba [0107] According to the fifth embodiment, therefore, a control flow and a related data flow are held. When the flow state of a single flow ends, it is determined whether or not all related flows have ended, and captured information items are compared for all the related flows only when all the related flows have ended. Therefore, when captured information is output to the outside, captured information concerning one of all related flows in which a difference occurs between groups of 
Regarding Claim 6, the combination of Matoba and Layman teach The method of Claim 2, wherein the stopping criteria is a flow limit. (Layman[0013] authoring tool that can be used for specifying different elements and components of a complex state machine, including state definitions, state transition triggers, state transition conditions and state transition actions. Once defined, the state machine is automatically generated and implemented based on the declarative input provided by a non-technical user. The JSON file defines behaviors used in a session, including states of an entity during a life cycle that specify events to handle, state transition triggers, the transition rules to be used, and responsive actions that specify the actions rules to be used, along with other parameters and variables to be used in a workflow.A non-technical user can specify state definitions, state transition triggers, state transition conditions and state transition actions to change query parameters [0123,0148] further highlight the systems criteria/limits on flows/states )
Regarding Claim 7, the combination of Matoba and Layman teach The method of Claim 2, further comprising: providing the flow information to a user device via a network. ( Layman [FIG.4,7,10] visually show the flow information being shown to user device [0129] In one implementation, a real-time query language called "EQL language" is used by orchestration 112 to enable data flows as a means of aligning results. It enables ad hoc analysis of registered event tuples. A non-technical user can specify state definitions, state transition triggers, state transition conditions and state transition actions to change query parameters, and can choose different display options, 
Regarding Claim 8, the combination of Matoba and Layman teach The method of Claim 7, wherein tracking flows comprises: providing the flow information to a user device via a network before calculation of the query result. (Matoba [FIG. 14] part 105 has a flow state monitoring (tracking) part , the flow management table 106 acts like a database that stores event data objects) --- (Layman [0034] Search API gives developers and programmers access to data set that already exists [0128] non-technical user can arrange display charts for multiple sets of query results from the explorer engine 115 on a single dashboard. When a change to a rule-base affects any display chart on the dashboard, the remaining display charts on the dashboard get updated to reflect the change. Accurate live query results are produced and displayed across all display charts on the dashboard. )
Regarding Claim 9, the combination of Matoba and Layman teach The method of Claim 7, wherein the flow information is provided as a data object. ( Matoba [0106] The frame holding part 107 notified of the end of the flows outputs captured information concerning each of all the related flows that have ended to the flow comparison part 108.) Matoba doesn't explicitly mention data object, but Sub which has already been combined teaches the explicit nature of data object (Sub [0075] The JSON format has an inherently dynamic schema. Specifically, nomenclature for JSON objects 
Regarding Claim 10, the combination of Matoba and Layman teach The method of Claim 7, wherein the flow information is displayed in a user interface provided to the user device, and wherein display of the flow information at the user interface is updated during tracking flows. (Layman [0128] A disclosed live dashboard builder engine 116 designs dashboards, displaying multiple analytics developed using the explorer engine 115 as real-time data query results. That is, a non-technical user can arrange display charts for multiple sets of query results from the explorer engine 115 on a single dashboard. When a change to a rule-base affects any display chart on the dashboard, the remaining display charts on the dashboard get updated to reflect the change. Accurate live query results are produced and displayed across all display charts on the dashboard. [0129] In one implementation, a real-time query language called "EQL language" is used by orchestration 112 to enable data flows as a means of aligning results. It enables ad hoc analysis of registered event tuples. A non-technical user can specify state definitions, state transition triggers, state transition conditions and state transition actions to change query parameters, and can choose different display options, such as a bar chart, pie chart or scatter plot--triggering a real-time change to the display chart--based on a live data query using the updated rule-base. Statements in an EQL are made up of keywords (such as filter, group, and order), identifiers, literals, or special characters. EQL is declarative; you describe what 
Regarding Claim 12, the combination of Matoba and Layman teach The method of Claim 1, wherein tracking flows comprises: identifying a first set of data shards containing event data objects relevant to the first event flow structure, (Layman [0128] A disclosed live dashboard builder engine 116 designs dashboards, displaying multiple analytics developed using the explorer engine 115 as real-time data query results. That is, a non-technical user can arrange display charts for multiple sets of query results from the explorer engine 115 on a single dashboard. When a change to a rule-base affects any display chart on the dashboard, the remaining display charts on the dashboard get updated to reflect the change. Accurate live query results are produced and displayed across all display charts on the dashboard.[0205] the database 1030 includes a database management system or other equivalent software capable of determining an optimal query plan for retrieving and providing a particular subset of the data 1032 to an instance of virtual application 1028A or 1028B in response to a query initiated or otherwise provided by a virtual application 1028A or 1028B. The multi-tenant database 1030 may alternatively be referred to herein as an on-demand database, in that the multi-tenant database 1030 provides (or is available to provide) data at run-time to on-demand virtual applications 1028A or 1028B generated by the application platform 1010. [0210] further elaborates on the system’s ability to handle multiple queries which each have their own corresponding set of data shards based on constraints and conditions in the query)											collecting a first sample of event data objects from the first set of data shards, (Layman [0128] A disclosed live dashboard builder engine 116 designs dashboards, displaying multiple analytics developed using the explorer engine 115 as real-time data query results. That is, a non-technical user can arrange display charts for multiple sets of query results from the explorer engine 115 on a single dashboard. When a change to a rule-base affects any display chart on the dashboard, the remaining display charts on the dashboard get updated to reflect the change. Accurate live query results are produced and displayed across all display charts on the dashboard.[0205] the database 1030 includes a database management system or other equivalent software capable of determining an optimal query plan for retrieving and providing a particular subset of the data 1032 to an instance of virtual application 1028A or 1028B in response to a query initiated or otherwise provided by a virtual application 1028A or 1028B. The multi-tenant database 1030 may alternatively be referred to herein as an on-demand database, in that the multi-tenant database 1030 provides (or is available to provide) data at run-time to on-demand virtual applications 1028A or 1028B generated by the application platform 1010. [0210] further elaborates on the system’s ability to handle multiple queries which each have their own corresponding set of data shards based on constraints and conditions in the query)					tracking flows satisfying the first event flow structure within the first sample to generate flow information from the first sample, (Matoba [FIG. 14] part 105 has a flow state monitoring (tracking) part , the flow management table 106 acts like a database that stores event data objects [0038] [0038] The flow state monitoring part 105 obtains a frame that is output from the FW unit # 2 by applying the new rule, and the frame output from the output frame copy part 102 or 104, and outputs the obtained identifying a second set of data shards from the flow information generated from the first sample, (Layman [0128] A disclosed live dashboard builder engine 116 designs dashboards, displaying multiple analytics developed using the explorer engine 115 as real-time data query results. That is, a non-technical user can arrange display charts for multiple sets of query results from the explorer engine 115 on a single dashboard. When a change to a rule-base affects any display chart on the dashboard, the remaining display charts on the dashboard get updated to reflect the change. Accurate live query results are produced and displayed across all display charts on the dashboard.[0205] the database 1030 includes a database management system or other equivalent software capable of determining an optimal query plan for retrieving and providing a particular subset of the data 1032 to an instance of virtual application 1028A or 1028B in response to a query initiated or otherwise provided by a virtual application 1028A or 1028B. The multi-tenant database 1030 may alternatively be referred to herein as an on-demand database, in that the multi-tenant database 1030 provides (or is available to provide) data at run-time to on-demand virtual applications 1028A or 1028B generated by the application platform 1010. [0210] further elaborates on the systems ability to handle multiple queries which each have their own corresponding set and collecting a second data sample from the second set of data shards, wherein the query result is calculated based on the second sample
Regarding Claim 13, the combination of Matoba and Layman teach The method of Claim 1, wherein tracking flows comprises: identifying a first set of data shards containing event data objects relevant to the first event flow structure, collecting a first sample of event data objects from the first set of data shards, wherein collecting the first sample comprises collecting event data objects from each of the first set of data shards, (Layman [0128] A disclosed live dashboard builder engine 116 designs dashboards, displaying multiple analytics developed using the explorer engine 115 as real-time data query results. That is, a non-technical user can arrange display charts for multiple sets of query results from the explorer engine 115 on a single dashboard. When a change to a rule-base affects any display chart on the dashboard, the remaining display charts on the dashboard get updated to reflect the change. Accurate live query results are produced and displayed across all display charts on the dashboard.[0205] the database 1030 includes a database management system or other equivalent software capable of determining an optimal query plan for retrieving and providing a particular subset of the data 1032 to an instance of virtual application 1028A or 1028B in response to a query initiated or otherwise provided by a virtual application 1028A or 1028B. The multi-tenant database 1030 may alternatively be referred to herein as an on-demand database, in that the multi-tenant database 1030 provides (or is available to provide) data at run-time to on-demand virtual applications 1028A or 1028B generated by the application platform 1010. [0210] further elaborates on the systems ability to handle multiple queries which each have their own corresponding set of data shards based on constraints and conditions in the query) also the process of simplifying a query using multiple constraints entails getting sample/shard and a tracking flows satisfying the first event flow structure within the first sample to generate flow information from the first sample, analyzing the flow information generated from the first sample to identify a set of query-relevant data sources, ( Matoba [0100] As a result, if the identifier of the frame indicates a frame of a control flow (Yes in step S401), the control flow detection part 501 recognizes a related data flow from the content of the frame, and notifies the related flow holding part 502 of the identifiers of the control flow and the related data flow. The notified related flow is held by the related flow holding part 502 (step S402). If the frame obtained by the control flow detection part 501 is not a frame of a control flow (No in step S401) or after the related flow is held by the related flow holding part 502, as in the first embodiment, the flow state monitoring part 105 searches the flow management table 106 for an entry associated with the obtained frame (step S103). [0101] As a result of the search, if the entry is not registered (No in step S103), as in the first embodiment, a new entry is added to the flow management table 106 (step S104). Then, the flow state is renewed to the "in-connection" state, and the frame holding part 107 holds the frame as captured information (step S105).   [0102] As a result of the search for the entry by the flow state monitoring part 105, if the entry is already registered (Yes in step S103), the flow state monitoring part 105 refers to the content of the frame, and determines whether or not the flow state has changed (step S106). If the flow state has not changed (No in step S106), the frame is held by the frame holding part 107 (step S105). If the flow state has changed (Yes in step S106), the flow state monitoring part identifying a second set of data shards from the set of query-relevant data sources, collecting a second sample from the second set of data shards, wherein collecting the second sample comprises collecting data from each of the second set of data shards, (Layman [0128] A disclosed live dashboard builder engine 116 designs dashboards, displaying multiple analytics developed using the explorer engine 115 as real-time data query results. That is, a non-technical user can arrange display charts for multiple sets of query results from the explorer engine 115 on a single dashboard. When a change to a rule-base affects any display chart on the dashboard, the remaining display charts on the dashboard get updated to reflect the change. Accurate live query results are produced and displayed across all display charts on the dashboard.[0205] the database 1030 includes a database management system or other equivalent software capable of determining an optimal query plan for retrieving and providing a particular subset of the data 1032 to an instance of virtual application 1028A or 1028B in response to a query initiated or otherwise provided by a virtual application 1028A or 1028B. The multi-tenant database 1030 may alternatively be referred to herein as an on-demand database, in that the multi-tenant database 1030 provides (or is available to provide) data at run-time to on-demand virtual applications 1028A or 1028B generated by the application platform 1010. [0210] further elaborates on the systems ability to handle multiple queries which each have their own corresponding set of data shards based on constraints and conditions in the query) 					and tracking flows satisfying the first event flow structure within the second sample to generate flow information from the second sample ( Matoba wherein the query result is calculated based on the flow information generated from the second sample. (Layman [0128] A disclosed live dashboard builder engine 116 designs dashboards, displaying multiple analytics developed using the explorer engine 115 as real-time data query results. That is, a non-technical user 
Regarding Claim 14, the combination of Matoba and Layman teach The method of Claim 1, further comprising: providing a user interface to a user device via a network, wherein the user interface includes at least one user interface element for receiving user input defining the first event flow structure, and wherein the first event flow structure is defined in response to receiving user input via the user interface. ( Matoba [0099] First, a frame transmitted from the client or the server is copied by the input frame copy part 101 or 103, and is input to the FW units #1 and #2 (step S101). The frames output from the FW units #1 and #2 are obtained by the flow state monitoring part 105 (step S102). The frames output from the FW units #1 and #2 
Regarding Claim 15, the combination of Matoba and Layman teach The method of Claim 14, wherein the user input specifies at least one flow metric. (Layman[0013] rule-based authoring tool that can be used for specifying different elements and components of a complex state machine, including state definitions, state transition triggers, state transition conditions and state transition actions. Once defined, the state machine is automatically generated and implemented based on the declarative input provided by a non-technical user. The JSON file defines behaviors used in a session, including states of an entity during a life cycle that specify events to handle, state transition triggers, the transition rules to be used, and responsive actions that specify the actions rules to be used, along with other parameters and variables to be 
Regarding Claim 16, the combination of Matoba and Layman teach The method of Claim 15, wherein the user input specifies at least one flow breakpoint. (Layman [0013] rule-based authoring tool that can be used for specifying different elements and components of a complex state machine, including state definitions, state transition triggers, state transition conditions and state transition actions. Once defined, the state machine is automatically generated and implemented based on the declarative input provided by a non-technical user. The JSON file defines behaviors used in a session, including states of an entity during a life cycle that specify events to handle, state transition triggers, the transition rules to be used, and responsive actions that specify the actions rules to be used, along with other parameters and variables to be used in a workflow.A non-technical user can specify state definitions, state transition triggers, state transition conditions and state transition actions to change query parameters [0148] In particular, date entry columnar 400A-C allows non-technical users to easily specify states of the state machine, time-based transition triggers, event-based 
Regarding Claim 17, the combination of Matoba and Layman teach The method of Claim 16, wherein the user input specifies at least one flow jump condition. (Layman[0013] rule-based authoring tool that can be used for specifying different elements and components of a complex state machine, including state definitions, state transition triggers, state transition conditions and state transition actions. Once defined, the state machine is automatically generated and implemented based on the declarative input provided by a non-technical user. The JSON file defines behaviors used in a session, including states of an entity during a life cycle that specify events to handle, state transition triggers, the transition rules to be used, and responsive actions that specify the actions rules to be used, along with other parameters and variables to be used in a workflow.A non-technical user can specify state definitions, state transition triggers, state transition conditions and state transition actions to change query parameters [0148] In particular, date entry columnar 400A-C allows non-technical users to easily specify states of the state machine, time-based transition triggers, event-based transition triggers, definitions of conditions and alternative actions responsive to state transitions. In some implementations, date entry columnar 400A-C allows non-technical users to employ simple expressions for specifying the different variables and parameters of the state machine. [149, 181-182, 218, 225 ] further elaborate on the 
Regarding Claim 18, the combination of Matoba and Layman teach The method of Claim 17, wherein the user input specifies a plurality of starting states each with starting criteria.
Regarding Claim 19, the combination of Matoba and Layman teach The method of Claim 18, wherein the user input specifies a plurality of stopping states each with stopping criteria. (Layman[0013] rule-based authoring tool that can be used for specifying different elements and components of a complex state machine, including state definitions, state transition triggers, state transition conditions and state transition actions. Once defined, the state machine is automatically generated and implemented based on the declarative input provided by a non-technical user. The JSON file defines behaviors used in a session, including states of an entity during a life cycle that specify events to handle, state transition triggers, the transition rules to be used, and responsive actions that specify the actions rules to be used, along with other parameters and variables to be used in a workflow.A non-technical user can specify state definitions, state transition triggers, state transition conditions and state transition actions to change query parameters [0148] In particular, date entry columnar 400A-C allows non-technical users to easily specify states of the state machine, time-based transition triggers, event-based transition triggers, definitions of conditions and alternative actions responsive to state transitions. In some implementations, date entry columnar 400A-C allows non-technical users to employ simple expressions for specifying the different variables and parameters of the state machine. [149, 181-182, 218, 225 ] further elaborate on the users ability to input and create different conditions/states for the corresponding flows/states)
Regarding Claim 20, the combination of Matoba and Layman teach The method of Claim 19, wherein at least one starting criteria of the first event flow structure matches at least one action of an event data object. (Layman[0013] rule-based 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080192637 A1; MATOBA; Kazumine (hereinafter Matoba) in view of US 20170228253 A1; Layman; Andrew et al. (hereinafter Layman) and US 20180293327 A1; Miller; Jesse et al. (hereinafter Miller). 
Regarding Claim 3, the combination of Matoba and Layman teach The method of Claim 2, wherein for each flow state machine, the flow information includes information indicating											but lack explicitly and orderly teaching information indicating time spent in each flow state machine state.											However Miller teaches information indicating time spent in each flow state (Miller [0210] Each KPI measures an aspect of service performance at a point in time or over a period of time (aspect KPI's). [0273] The timeline section 1320 can include a timeline showing relevant times associated with the events and/or a time distribution of the events in the result group 1315. In the illustrated embodiment, the timeline section 1320 includes a bar graph or bins illustrating different segments of time in which timestamps associated with the results of the result group 1315 are located. The size of a particular bar or bin can correspond to the number of results within that particular time range. For example, the bars or bins with more results can be larger than bar or bins with fewer results. Further, the bins can correspond to equal time periods within a particular time range. For example, each bin or bar can correspond to an hour, minute, etc., within a time range. In the illustrated embodiment of FIG. 13A, each bin corresponds to approximately one minute, and the bins show a summary of results between 2:11 PM and 2:24 PM. However, it will be understood that the timeline section 1320 can be implemented using a variety of techniques to illustrate the time distribution of events in a particular search group.[0310] For each reviewed event, a representation of the event can be added to the lexicon. The representation can include an identifier, a pointer to the event, or an anonymous count increment. The lexicon can be associated with a time period that includes time stamps of events contributing to the lexicon)			Therefore, it would have been obvious to one of ordinary skill in the art before the 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080192637 A1; MATOBA; Kazumine (hereinafter Matoba) in view of US .
Regarding Claim 11, the combination of Matoba and Layman teach The method of Claim 10, further comprising: … receiving and interpreting a second query that includes a reference to flow information displayed at the user interface; calculating a second query result for the second query and displaying the second query result in the user interface. (Layman [0128] A disclosed live dashboard builder engine 116 designs dashboards, displaying multiple analytics developed using the explorer engine 115 as real-time data query results. That is, a non-technical user can arrange display charts for multiple sets of query results from the explorer engine 115 on a single dashboard. When a change to a rule-base affects any display chart on the dashboard, the remaining display charts on the dashboard get updated to reflect the change. Accurate live query results are produced and displayed across all display charts on the dashboard. [0129] In one implementation, a real-time query language called "EQL language" is used by orchestration 112 to enable data flows as a means of aligning results. It enables ad hoc analysis of registered event tuples. A non-technical user can specify state definitions, state transition triggers, state transition conditions and state transition actions to change query parameters, and can choose different display options, such as a bar chart, pie chart or scatter plot--triggering a real-time change to the display chart--based on a live data query using the updated rule-base. Statements in an EQL are made up of keywords (such as filter, group, and order), identifiers, literals, or special characters. EQL is declarative; you describe what you want to get from your query. Then, a query engine will decide how to efficiently serve it. [0210] caching data of the query result data and the flow information; process and application based on using the cached flow information; (Wolge [0058] previous calculations and results are used in the processing of successive requests for new data and new calculations. To this end, the extraction process is designed to cache results during the processing of the data requests. When a subsequent request is processed, the extraction process determines if an appropriate previous result has already been generated and cached. If so, the previous result is used in the processing of the subsequent request. Since the prior calculations need not be regenerated, the processing time for the subsequent request may be reduced considerably)										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Matoba's methods, Layman’s methods and make the addition of Wolge's query caching methods in order to increase the efficiency of the system via a reduction in the processing time for queries  (Wolge [0058] Since the prior calculations need not be regenerated, the processing time for the subsequent request may be reduced considerably. )
Response to Arguments

35 USC § 103: 
Regarding Applicant’s Argument (pages: 7-10): “Claim 1 - Events are values within each actor's timeseries of actions In particular, the Applicant respectfully asserts that none of the references alone or in combination teach or suggest:  "flow state machines that transition from state to state based on defined events associated with actor actions, wherein events are values within each actor's timeseries of actions" as recited in Claim 1. The Office Action recites that "Matoba lacks explicitly and orderly teaching" for "flow state machines that transition from state to state based on defined events associated with actor actions". Because Matoba is silent regarding "events associated with actor actions", Matoba cannot disclose "wherein events are values within each actor's timeseries of actions" as recited in Claim 1. Layman does not rectify the deficiencies of Matoba because Layman discloses "events" and "state transition actions" but is silent regarding the "events" being the "state transition actions". Further, Layman discloses that "events can be user-generated events" thatsingle action (value) events, such as "keystrokes" or "mouse clicks", thus Layman's events cannot be construed as analogous to the Applicant's "timeseries of actions". Therefore Layman does not disclose the Applicant's "events" or "actions" let alone "events" that are "values within each actor's timeseries of actions" as recited in Claim 1. Miller does not Examiner’s response:- The Examiner respectfully disagrees with the applicant. It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165